DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Feb. 11, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument on page 8 that “Applicant's patent application has a priority date of May 25, 2016 which is prior to the earliest priority date of Chuang”, the Examiner respectfully disagrees. Chuang, US 2018/0070110 A1, has a priority date of 9/7/2016. Applicant’s earliest priority document containing any reference to ternary partitioning is dated 10/28/2016. The priority document dated 05/25/2016 does not contain ternary partitioning and therefore, the application is only entitled to priority date 10/28/2016. Therefore, Chuang is prior art and the rejection is maintained.
Examiner also directs applicant to 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  Claim 25 is merely an amended version of cancelled claim 16. Clam 16 should have been amended to preserve the amendment history and original numbering of the claim, rather than being cancelled and new claim 25 added.

Claim Objections
In Claims 16 and 25, the Examiner has noted the use of the clause “is recursively partitionable.” Examples of such claim language raise a question as to the limiting effect of the language in a claim. The claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Notably, limitations recited after the phrase will be considered optional to the functionality of the claimed system. It is suggested to positively and concretely define the functionality of the claimed invention.
Claim 16 is grammatically incorrect: “three child nodes wherein at” should be “three child nodes, wherein at.”
Claim 25 is grammatically incorrect: “a method of decoding video data a bitstream” should be “a method of decoding video data , wherein at.” 
Claim 26 is grammatically incorrect: “three child nodes wherein at” should be “three child nodes, wherein at.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “wherein further partitioning of nodes in the coding tree are allowed using at least one of binary partitioning, ternary partitioning, and/or asymmetric partitioning” is indefinite because it is unclear which node is referenced. As claimed, there are parent nodes, child nodes, root nodes, and restricted nodes. For the purpose of examination, it is interpreted as any node other than a restricted node.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al., (U.S. Patent Application Publication No. 2018/0070110 A1), hereinafter (“Chuang”).
Regarding claim 16, Chuang discloses an apparatus for decoding video data (a method of coding video data; 0007), the method comprising: 
receive a bitstream indicating partitioning of a coding tree unit into coding units according to at least one of quadtree partitioning (Each treeblock may be split into coding units (CUs) according to a quadtree; 0037), binary partitioning, and/or (no patentable weight because it is optional, however, see Figs. 6A-B, 7A-B and 0093-99);  
parse said bitstream to determine how the coding tree unit was partitioned using the quadtree partitioning, binary partitioning, and/or ternary partitioning (FIG. 7B includes decimal values of codewords that video encoder 20 may signal for each type of partitioning that is possible within the PT-portion of a multi-type tree partitioning structure; 0099, 72, and 80);  
parsing said bitstream to determine a symmetry of said partitioning (elements 1 of Fig. 6B), wherein asymmetric ternary partitioning splits a child node represented by a quadtree leaf node into three child nodes (Fig. 6A, upper left block is a quadtree leaf node split asymmetrically into 3 child nodes; see Fig. 6A with emphasis added below), wherein at least two of the three child nodes are partitioned into sizes that are unequal (upper left block of Fig. 6A, left side is split into three child nodes, rightmost child node is twice the size of either of the other two child nodes; Fig. 6A);  
identify each of the child nodes within each respective parent coding unit, including identifying whether the node was recursively partitioned into smaller nodes, (As shown in FIG. 7B, the decimal value of seven (7) indicates vertical center-side triple tree-based partitioning, the decimal value of five (5) indicates horizontal center-side triple tree-based partitioning, the decimal value of six (6) indicates vertical binary tree-based partitioning, and the decimal value of four (4) indicates horizontal binary tree-based partitioning. The decimal value of zero (0) identifies a leaf node in the PT-partitioned portion of the block. That is, video encoder 20 may signal the codeword representing the decimal value of zero (0) to indicate that the corresponding sub-block is not further partitioned; 0099), 
wherein both ternary and binary partitioning are allowed in the partitioning structure in either order during a recursive partitioning of a root node or parent node (Fig. 7A-B, top right block showing ternary-binary, bottom-left block showing binary-ternary); and
decode the identified child nodes according to a coding scheme (FIG. 8 also illustrates the corresponding partitioning schemes for the various codewords; 0100).

    PNG
    media_image1.png
    299
    234
    media_image1.png
    Greyscale

Regarding claim 17, Chuang discloses all the limitations of claim 16, as discussed above. Chuang also discloses wherein the ternary partitioning partitions the parent node into three child nodes, where two of the child nodes are equal size and of a different size than the third node (Fig. 6A, upper left).
Regarding claim 18, Chuang discloses all the limitations of claim 16, as discussed above. Chuang also discloses wherein at least one of said child nodes resulting from asymmetric ternary partitioning is further binary partitioned (Figs. 7A and B, upper right quadrant shows the far left asymmetric ternary split further binary partitioned).
Regarding claim 19, Chuang discloses all the limitations of claim 16, as discussed above. Chuang also discloses determining that at least one node in the coding tree was partitioned using quadtree partitioning, that the child nodes produced from the partition are square nodes and that further partitioning of the square nodes was allowed during encoding and/or is allowed when generating a coding tree during decoding using at least one of quadtree partitioning, binary partitioning, ternary partitioning, and/or asymmetric partitioning (Fig. 6A, lower left quadrant).
Regarding claim 20, Chuang discloses all the limitations of claim 16, as discussed above. Chuang also discloses generating a coding tree unit during decoding based on parsing said bitstream, wherein the child nodes produced from the partition include at least one restricted node when the parent node is partitioned using asymmetric ternary partitioning (Figs. 7A and B showing level 0 to indicate restricted nodes).
Regarding claim 21, Chuang discloses all the limitations of claim 20, as discussed above. Chuang also discloses wherein further partitioning of nodes in the coding tree are allowed using at least one of binary partitioning (Fig. 6A, upper right), ternary partitioning (Fig. 6A, upper left), and/or asymmetric partitioning (Fig. 8, element 111).
Regarding claim 22, Chuang discloses all the limitations of claim 20, as discussed above. Chuang also discloses wherein further partitioning of at least one restricted node is disallowed (video encoder 20 may signal the codeword representing the decimal value of zero (0) to indicate that the corresponding sub-block is not further partitioned; 0099 and Figs. 7A and B).
Regarding claim 23, Chuang discloses all the limitations of claim 20, as discussed above. Chuang also discloses wherein a further partition of the at least one restricted node is limited to only ternary partitioning (As shown in FIG. 7B, the decimal value of seven (7) indicates vertical center-side triple tree-based partitioning, the decimal value of five (5) indicates horizontal center-side triple tree-based partitioning, the decimal value of six (6) indicates vertical binary tree-based partitioning, and the decimal value of four (4) indicates horizontal binary tree-based partitioning. The decimal value of zero (0) identifies a leaf node in the PT-partitioned portion of the block. That is, video encoder 20 may signal the codeword representing the decimal value of zero (0) to indicate that the corresponding sub-block is not further partitioned; 0099 and 43-44, 46, 80-81, 85).
Regarding claim 24, Chuang discloses all the limitations of claim 20, as discussed above. Chuang also discloses wherein the further partition of the restricted node is limited to at least one of binary partitioning (When the binary tree depth reaches MaxBTDepth (i.e., 4) by way of iterative binary splitting, it implies no further splitting of any kind; 0087), ternary partitioning, and/or asymmetric partitioning (As shown in FIG. 7B, the decimal value of seven (7) indicates vertical center-side triple tree-based partitioning, the decimal value of five (5) indicates horizontal center-side triple tree-based partitioning, the decimal value of six (6) indicates vertical binary tree-based partitioning, and the decimal value of four (4) indicates horizontal binary tree-based partitioning. The decimal value of zero (0) identifies a leaf node in the PT-partitioned portion of the block. That is, video encoder 20 may signal the codeword representing the decimal value of zero (0) to indicate that the corresponding sub-block is not further partitioned; 0099, [where 7-0 indicates a ternary split, and 7-4-0 indicates a ternary then binary split] and 43-44, 46, 80-81, 85).
Regarding claim 25, Chuang discloses a method of decoding video data a bitstream (a method of coding video data; 0007), the method comprising: 
receiving a bitstream indicating partitioning of a coding tree unit into coding units according to at least one of quadtree partitioning (Each treeblock may be split into coding units (CUs) according to a quadtree; 0037), binary partitioning, and/or (no patentable weight because it is optional, however, see Figs. 7A-B and 0093-99);  
parsing said bitstream to determine how the coding tree unit was partitioned using the quadtree partitioning, binary partitioning, and/or (FIG. 7B includes decimal values of codewords that video encoder 20 may signal for each type of partitioning that is possible within the PT-portion of a multi-type tree partitioning structure; 0099, 72, and 80);  
parsing said bitstream to determine a symmetry of said partitioning (elements 1 of Fig. 6B), wherein asymmetric ternary partitioning splits a child node represented by a quadtree leaf node into three child nodes (Fig. 6A, upper left block is a quadtree leaf node split asymmetrically into 3 child nodes; see Fig. 6A with emphasis added below), wherein at least two of the three child nodes are partitioned into sizes that are unequal (upper left block of Fig. 6A, left side is split into three child nodes, rightmost child node is twice the size of either of the other two child nodes; Fig. 6A);  
identifying each of the child nodes within each respective parent coding unit, including identifying whether the node was recursively partitioned into smaller nodes, (As shown in FIG. 7B, the decimal value of seven (7) indicates vertical center-side triple tree-based partitioning, the decimal value of five (5) indicates horizontal center-side triple tree-based partitioning, the decimal value of six (6) indicates vertical binary tree-based partitioning, and the decimal value of four (4) indicates horizontal binary tree-based partitioning. The decimal value of zero (0) identifies a leaf node in the PT-partitioned portion of the block. That is, video encoder 20 may signal the codeword representing the decimal value of zero (0) to indicate that the corresponding sub-block is not further partitioned; 0099), wherein both ternary and binary partitioning are allowed in the partitioning structure in either order during a recursive partitioning of a root node or parent node (Fig. 7A-B, top right block showing ternary-binary, bottom-left block showing binary-ternary); and
decoding the identified child nodes according to a coding scheme (FIG. 8 also illustrates the corresponding partitioning schemes for the various codewords; 0100).

    PNG
    media_image1.png
    299
    234
    media_image1.png
    Greyscale

Regarding claim 26, Chuang discloses a method of multiple partitioning of a video coding block (a method of coding video data; 0007), the method comprising: 
representing a coding tree unit as a root node in a binary, ternary, and quadtree (BTQT) structure having a quadtree branching from the root node and any of quadtree, binary or ternary trees branching from each of the quadtree's leaf nodes (Fig. 7A); 
using asymmetric ternary partitioning to split a child node represented by a quadtree leaf node into three child nodes wherein at least two of the three child nodes are partitioned into sizes that are unequal (Fig. 7A, lower left quadrant);
using symmetric partitioning to split a second child node represented by a quadtree leaf node into child nodes of equal size (Fig. 7A upper right quadrant split into three equal sizes), wherein the asymmetric ternary partitioning and the symmetric partitioning occur in any order and within the same BTQT structure (Fig. 7A showing ternay-binary in upper right quadrant and binary to asymmetric ternary in lower right quadrant); and
representing the child nodes as leaf nodes in each quadtree, binary, and/or ternary tree branching from the quadtree leaf node (Fig. 7B, element 0).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487